Mr. Presiding Justice Holdom delivered the opinion of the court. 3. Evidence—who may testify as to reasonable running time of stock train. An experienced grazier may testify as to the reasonable running time of train of stock from the point of loading to the destination. 4. Evidence, § 407*—who may testify as to loss in weight of sheep in transit. An experienced grazier who knew all about a shipment of sheep from their birth was competent to testify as to the weight of the sheep when they left the pasture and the average loss in weight in transit. 5. Cabbiebs, § 248*—when unreasonable delay in transit causing injury to sheep shown. In an action against an initial interstate carrier for injury to and partial loss of a shipment of sheep, alleged to be due to the negligence of defendant, evidence held sufficient to sustain a finding that there was an unreasonable delay in transit causing damage to the amount of the verdict. 6. Appeal and ebbob, § 1401*—when verdict not disturbed on appeal as contrary to evidence. A verdict will not be disturbed on appeal as contrary to the evidence where the record discloses proof of a probative force which, if given credence by the jury, is sufficient to sustain the verdict. 7. Cabbiebs, § 241*—when notice of claim of injury to stock timely. A notice of claim of injury served on the initial carrier within three days after the arrival of a shipment of sheep at the destination and sale, held to be timely irrespective of whether it was given before or after the intermingling of the sheep with other stock. 8. Cabbiebs, § 188*—when initial carrier liable for injury to shipment while in charge of connecting carrier. Under the Carmack Amendment to the Interstate Commerce Act, the initial carrier, despite a change in the destination with its consent, is liable for damage occurring to the shipment whilé in charge of the connecting carrier en route. 9. Instbuctions, § 151*—when properly refused. It is not error to refuse instructions covered in the main charge.